 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL LEE THORNBERRY,                                  1:19-cv-00472-JDP
12                        Plaintiff,                          ORDER TRANSFERRING CASE TO THE
13                                                            SACRAMENTO DIVISION OF THE
             v.
                                                              EASTERN DISTRICT OF CALIFORNIA
14    DAVID BAUGHMAN, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner, brought this civil rights action under 42 U.S.C. § 1983 and

18   requested to proceed in forma pauperis under 28 U.S.C. § 1915. In his complaint, plaintiff

19   alleges that his civil rights were violated in Sacramento County, which is part of the Sacramento
20   Division of the United States District Court for the Eastern District of California. Therefore, the
21   complaint should have been filed in the Sacramento Division.
22          Pursuant to Local Rule 120(f), a civil action that has not been commenced in the proper
23   court may, on the court’s own motion, be transferred to the proper court. Accordingly, this action
24   will be transferred to the Sacramento Division. This court will not rule on plaintiff’s request to
25
     proceed in forma pauperis.
26          Accordingly, it is hereby ordered that:
27          1. This action is transferred to the United States District Court for the Eastern District of
28                California sitting in Sacramento; and
                                                          1
 1            2. All future filings must refer to the new Sacramento case number assigned and must be

 2               filed at:

 3                                  United States District Court
                                    Eastern District of California
 4                                  501 “I” Street, Suite 4-200
                                    Sacramento, CA 95814
 5
              3. This court has not ruled on plaintiff’s request to proceed in forma pauperis.
 6

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      April 15, 2019
10                                                      UNITED STATES MAGISTRATE JUDGE

11

12

13   No. 203

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
